UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 30, 2009 LEASE EQUITY APPRECIATION FUND II, L.P. (Exact name of registrant as specified in its charter) Delaware 333-116595 20-1056194 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 110 South Poplar Street, Suite 101, Wilmington, Delaware 19801 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (800)819-5556 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The Registrant is party to a $125 million loan agreement with WestLB AG, New York Branch, that has approximately $101 million outstanding as of September 30, 2009.The parties to the loan agreement have entered into an amendment dated as of September 30, 2009 to extend the expected facility termination date until October 30, 2009.If the facility is not extended at the time of maturity, the Registrant would not be required to make full repayment at that time.Rather, the Registrant would repay the outstanding debt as payments are received on the underlying leases and loans pledged as collateral.The parties have agreed that the lender’s commitment to make advances pursuant to the loan agreement is suspended until the parties execute a further extension to the loan agreement. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. LEASE EQUITY APPRECIATION FUND II, L.P. By:LEAF Financial Corporation, its general partner Date: October 2, 2009 By:/s/Robert Moskovitz Name:Robert Moskovitz Title:Chief Financial Officer
